—Judgment, Supreme Court, Bronx County (Steven- Barrett, J.), rendered September 27, 1995, convicting defendant, upon his plea of guilty, of two counts of attempted *103burglary in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 9 years to life, unanimously affirmed.
The hearing court properly declined to suppress evidence of the three showup identifications. These identifications occurred in close geographic and temporal proximity to the crime and, under the circumstances, the fact that defendant was identified while handcuffed, in the presence of uniformed officers, and while he had blood on him, did not render the identifications unduly suggestive (see, People v Blanche, 90 NY2d 821; People v Davis, 232 AD2d 154, lv denied 89 NY2d 941). The hearing court properly exercised its discretion in limiting cross-examination of the victim because the record demonstrates that defense counsel was able to ask the victim whether he had spoken to the other witness prior to identifying defendant near the ambulance and further questioning on that issue would have been repetitive (see, People Bolling, 167 AD2d 345). We have reviewed defendant’s remaining contentions and find them to be without merit. Concur — Rosenberger, J. P., Rubin, Williams, Tom and Saxe, JJ.